Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-13 directed to invention non-elected without traverse.  Accordingly, claims 9-13 been cancelled.

Reason for Allowance
Claims 1-7 and 14-19 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a device with a keyboard, heat source, vapor chamber, specifically the combination as claimed, while individual elements are found these do not make the combination as claimed obvious and in fact teach away from such a combination (specifically where the vapor chamber in direct contact with the heat source.  
The closest prior art of record is over Degner et al. (U.S. PGPub 2013/0327507), Hongo (U.S. PGPub 2008/0019093) and Bhatia (U.S. Patent 7,589,962).
Degner and Hongo teach a heat source with a vapor chamber and air movers similar to what is claimed.   Both teach away from the heat source directly contacting the vapor chamber (they teach several transfer elements between). 
Bhatia teaches a baseplate (element 622) for a keyboard (fig. 8) and the heat source below the baseplate (per fig. 8, heat source being element 602).  
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a device with a keyboard, heat source, vapor chamber, specifically the combination as claimed, while individual elements are found these do not make the combination as claimed obvious and in fact teach away from such a combination (specifically where the vapor chamber in direct contact with the heat source as in independent claim 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763